52 So.3d 562 (2010)
Thomas Chester RAY, Jr.
v.
STATE of Alabama.
CR-05-0912.
Court of Criminal Appeals of Alabama.
June 25, 2010.
William R. Willard, Gadsden, for appellant.
Troy King, atty. gen., and John J. Davis, asst. atty. gen., for appellee.

On Remand from the Alabama Supreme Court
KELLUM, Judge.[1]
The appellant, Thomas Chester Ray, Jr., was convicted of sexual abuse in the first degree, a violation of § 13A-6-66(a)(1), Ala.Code 1975. The circuit court sentenced Ray to 10 years' imprisonment. This Court affirmed Ray's conviction and sentence on April 27, 2007. See Ray v. State, 52 So.3d 547 (Ala.Crim.App.2007).
Ray petitioned the Alabama Supreme Court for certiorari review, arguing that the circuit court erred in admitting evidence relating to a prior juvenile adjudication in Ohio in which Ray pleaded guilty to an offense involving sexual contact with a child. The Supreme Court granted certiorari review and, on May 29, 2009, reversed this Court's judgment, holding that "the evidence regarding Ray's juvenile adjudication in Ohio and the incident made the basis of that adjudication was not admissible under the completeness doctrine." Ex parte Ray, 52 So.3d 555, 562 (Ala.2009).
In light of the Supreme Court's holding, we reverse the circuit court's judgment and remand this case for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
WISE, P.J., and WELCH, WINDOM, and MAIN, JJ., concur.
NOTES
[1]  Judge Kellum was not a member of the Court of Criminal Appeals when the original decision in this case was released. This case was assigned to Judge Kellum on January 20, 2009.